Citation Nr: 0010055	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for benign stromal 
tumor of the stomach secondary to Agent Orange exposure.

3.  Entitlement to service connection for dermatitis on the 
posterior neck and lower extremities secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting a nexus or relationship between the veteran's 
arthritis of the right hand and his period of active service.  

2.  There is no competent medical evidence of record 
suggesting a nexus or a relationship between the veteran's 
benign stromal tumor of the stomach and his period of active 
service or exposure to Agent Orange during service. 

3.  The record contains the veteran's allegation that he was 
exposed to Agent Orange during active service and medical 
evidence linking dermatitis on the posterior neck and lower 
extremities to the alleged in-service exposure.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the right hand is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
benign stromal tumor of the stomach secondary to Agent Orange 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
dermatitis on the posterior neck and lower extremities 
secondary to Agent Orange exposure is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for (1) arthritis of the right 
hand, (2) benign stromal tumor of the stomach secondary to 
Agent Orange exposure and (3) dermatitis on the posterior 
neck and lower extremities secondary to Agent Orange 
exposure.  Before reaching the merits of the veteran's 
claims, the Board must first determine whether the veteran 
has presented sufficient evidence to justify a belief by a 
fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of well-grounded claims, there is no duty to assist 
the veteran in developing the facts pertinent to his claims, 
and the claims must fail.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For certain diseases, 
including arthritis, if an in-service incurrence cannot be 
established for that condition on a direct basis, service 
connection may be granted on a presumptive basis provided 
certain criteria are met. In such a case, the veteran must 
have served 90 days or more during a period of war or after 
December 31, 1946, and arthritis must have manifested to a 
degree of at least 10 percent within one year from the date 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a veteran 
served on active duty in Vietnam during the Vietnam era, 
service connection may also be presumed for some diseases 
associated with exposure to herbicide agents.  38 C.F.R. § 
3.307(a)(6).  For claims based on chronic effects of exposure 
to Agent Orange, service connection may be established by 
presumption for certain diseases, specified by statute, which 
are manifested to a degree of at least 10 percent within a 
certain time period after separation from service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence. 

Initially, the Board notes that the veteran contends that he 
developed a benign stromal tumor of the stomach and 
dermatitis on the posterior neck and lower extremities 
secondary to Agent Orange exposure during his service in 
Vietnam.  However, the Board notes that these conditions are 
not included in the list of diseases for which a veteran may 
be entitled to a presumption of Agent Orange exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); McCartt v. 
West, 12 Vet. App. 146 (1999).  Nevertheless, although the 
veteran in this case may not establish service connection for 
a benign stromal tumor of the stomach or dermatitis on the 
posterior neck and lower extremities on a presumptive basis 
based on Agent Orange exposure, he may still establish 
service connection on a direct basis, including as due to 
Agent Orange exposure.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

Arthritis of the right hand

The veteran's service medical records are negative for 
complaints of or treatment for arthritis of the right hand.  
An April 1995 VA examination report shows that the veteran 
gave a history of injuring his right hand when he fell while 
engaged in an exercise in Vietnam in 1969.  During the 
examination, the veteran complained of his right hand going 
to sleep and of having constant pain along the ulnar aspect.  
X-rays of the right hand show that the veteran's right hand 
was within normal limits.  The veteran was diagnosed with 
arthritis of the right hand.  The veteran was also diagnosed 
with ulnar nerve compression at Guyon's canal of the left 
hand, which the examiner stated could have been caused by the 
in-service injury that the veteran described.  However, a 
review of the April 1995 VA examination report indicates that 
the examiner inadvertently referenced the veteran's left hand 
and that he intended to state that the veteran had ulnar 
nerve compression at Guyon's canal of the right hand.  In any 
event, the examiner did not suggest that the veteran's 
arthritis of the right hand is the result of any injury 
incurred during his period of active service.  

On a VA-Form 9 (Appeal to Board of Veterans' Appeals) dated 
December 1995, the veteran indicates that his right hand was 
injured during service when it became lodged between a round 
and a breechblock.  During a personal hearing held in October 
1996, the veteran indicated that when he injured his right 
hand, he was not sent to the hospital.  Instead, a corpsman 
bandaged the veteran's hand in the field, and no record was 
made of the treatment.  The veteran further testified that 
several years after he was discharged from service, he sought 
treatment for his hand.  The veteran indicated that his right 
hand is weaker than it was before the accident and that he 
has constant pain in his right hand.  He stated that he is 
right handed and that as a construction worker, his hand 
injury makes it difficult for him to use certain tools.  
 
For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As such, even though there is no record of an in-
service right hand injury, the Board accepts the veteran's 
allegations that he injured his right hand while engaged in 
active service as true.  Despite this though, the veteran has 
failed to submit sufficient evidence to well ground his claim 
of entitlement to service connection for arthritis of the 
right hand.  

The competent medical evidence of record establishes that the 
veteran has a current diagnosis of arthritis of the right 
hand.  The evidence does not show that the veteran's 
arthritis manifested to a compensable degree within one year 
of his discharge from service and he is therefore not 
entitled to service connection on a presumptive basis.  
Likewise, beyond his own statements, the veteran has failed 
to submit medical evidence of a nexus between the current 
diagnosis of arthritis of his right hand and his period of 
active service.  While the veteran clearly believes that his 
current disorder is related to his period of active service, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the etiology 
of the arthritis of his right hand and whether it is related 
to his period of active service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of such 
competent medical evidence, the veteran has not submitted a 
well-grounded claim for service connection on a direct basis 
and his claim must be denied.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection for arthritis of the 
right hand.  Should the veteran obtain such evidence, he may 
request the RO to again consider these claims for service 
connection.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).





Benign stromal stomach tumor and dermatitis of the posterior 
neck and lower extremities

The veteran also claims that he is entitled to service 
connection for a benign stromal tumor of the stomach as well 
as dermatitis on the posterior neck and the lower extremities 
secondary to Agent Orange exposure during his period of 
active service in Vietnam.  Specifically, the veteran alleges 
that in May 1969 he was directly sprayed with Agent Orange.  
He also indicates that while he was not involved in handling 
or spraying Agent Orange, he believes that in July 1969 he 
was in an area that had been recently sprayed with Agent 
Orange and that his food was contaminated by Agent Orange.  
During his personal hearing at the RO in October 1996, the 
veteran testified that he was exposed to frequent sprayings 
of Agent Orange and that he believes that the water in which 
he bathed and the water that he drank was contaminated by 
Agent Orange.  As with his claim for service connection for 
arthritis, the veteran's service medical records are negative 
for complaints of or treatment for a benign stromal tumor of 
the stomach or dermatitis of the posterior neck or lower 
extremities.  The veteran's post-service treatment for the 
disorders in question are discussed below.  

Benign stromal stomach tumor

With regard to the veteran's claim for entitlement to service 
connection for a benign stromal tumor of the stomach, post-
service medical records show that the veteran underwent 
surgery for the removal of the tumor in February 1995.  
During an April 1995 VA examination the veteran gave a 
history of undergoing three surgeries involving the 
gastrointestinal regions over a period of 11 years, with the 
February 1995 surgery resulting in the removal of 
approximately one third of his stomach.  The veteran reported 
some postoperative epigastric pain.  The VA examiner 
diagnosed the veteran with postoperative appendectomy in 
1984, postoperative cholecystectomy in 1989 and postoperative 
partial gastrectomy for a benign tumor in February 1995.  The 
veteran's records do not contain a medical opinion relating 
the benign stromal stomach tumor to his period of active 
service or to exposure to Agent Orange.  

The record shows that the veteran underwent surgery for the 
removal of a benign stromal tumor of the stomach.  However, 
as previously stated, benign stromal stomach tumors are not 
included in the list of conditions for which a veteran is 
entitled to a presumption of Agent Orange exposure.  Thus, 
the veteran is not entitled to a presumption of service 
connection for his stomach tumor.  Likewise, the veteran has 
not submitted any evidence suggesting a link or nexus between 
his benign stomach tumor and his period of active service and 
exposure to Agent Orange.  As such, the veteran has not 
provided sufficient evidence to merit a grant of service 
connection on a direct basis.  Combee, 34 F.3d at 1045.  
There is no evidence of record, beyond the statements of the 
veteran, to show that the veteran's stromal stomach tumor 
developed as a result of his period of active service, 
including any exposure to Agent Orange.  As the veteran is a 
lay person, he is not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his stromal stomach tumor.  Espiritu, 2 Vet. App. at 494-95.  
His assertions alone are insufficient to establish the 
required nexus between the development of the stomach tumor 
and his period of active service.  In the absence of medical 
evidence etiologically linking the veteran's stomach tumor to 
his period of active service, the veteran's claim must be 
denied as not well grounded.  

As with the veteran's claim of entitlement to service 
connection for arthritis of the right hand, the Board is 
unaware of the existence of any relevant evidence, if 
obtained, that would serve to well ground the veteran's claim 
for service connection for a benign stromal tumor of the 
stomach.  Should he obtain such evidence, he may request the 
RO to again consider these claims for service connection.  
McKnight, 131 F.3d at 1485.

Dermatitis on the posterior neck and lower extremities

In connection with the veteran's claim of entitlement to 
service connection for dermatitis on the posterior neck and 
lower extremities, secondary to Agent Orange exposure, post-
service medical records show that the veteran was afforded a 
VA examination in April 1995.  At that time, the veteran 
described having a dry, itchy, fine, red rash since his 
service in Vietnam.  He indicated that he had a history of 
the rash on his neck and all over his body, especially on his 
lower extremities.  Physicial examination revealed dry skin 
on the posterior of the veteran's neck, but no rash was 
noted.  However, fine petechial, reddish rash patches were 
noted on the skin of the lower extremities.  The examiner 
diagnosed the veteran with chronic dermatitis affecting the 
posterior neck and the lower extremities and indicated that 
this rash was probably secondary to Agent Orange exposure.

The veteran was afforded another VA examination in January 
1997.  The veteran presented with complaints of a rash on his 
lower extremities, neck, forearms and feet.  Physical 
examination revealed a fine, dry, red rash with some 
petechial islands.  There was scabbing over the lower 
extremities, more so on the right and an excoriated strip 
across the medial aspect of the arch of the right foot.  The 
examiner diagnosed the veteran with a fine, dry rash of 
unknown etiology.  The examiner also indicated that it did 
not appear that the veteran's rash was related to his period 
of active service.  

After reviewing the aforementioned evidence, the Board 
concludes that the veteran has submitted a well-grounded 
claim for service connection for dermatitis on the posterior 
neck and lower extremities secondary to Agent Orange 
exposure.  The veteran contends that he was exposed to Agent 
Orange during his service in Vietnam.  Based on his 
contention, which is presumed to be credible for the purpose 
of determining well groundedness, and an April 1995 VA 
examiner's opinion linking the veteran's dermatitis to Agent 
Orange exposure, the Board finds the claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds, however, that VA has not fulfilled its duty to assist 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.  A 
remand is thus necessary before the Board can determine the 
merits of the veteran's claim.


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for arthritis of the right hand 
is denied.

2.  Evidence of a well-grounded claim not having been 
submitted, service connection for a benign stromal tumor of 
the stomach is denied.  

3.  The claim of entitlement to service connection for 
dermatitis on the posterior neck and lower extremities is 
granted only to the extent it is found to be well grounded, 
and is subject to the development requested below. 


REMAND

The medical evidence of record establishes that the veteran 
currently has dermatitis on the posterior neck and lower 
extremities, which he alleges developed as a result of his 
exposure to Agent Orange.  Inasmuch as the veteran does not 
have one of the diseases listed at 38 C.F.R. § 3.309(e), 
under 38 C.F.R. § 3.307(a)(6)(iii), the Board may not presume 
that the veteran was exposed to Agent Orange, or any other 
herbicide agent, during active service.  Rather, in 
determining whether the alleged exposure actually occurred, 
the Board must rely on other evidence, including service 
personnel records.  At present, the claims file contains some 
service personnel records; however, these records do not 
mention Agent Orange or any other herbicide agent.  
Accordingly, on Remand, the RO should contact the veteran's 
service department and endeavor to verify whether the alleged 
exposure actually occurred.

In addition, the veteran has submitted a medical opinion 
linking his dermatitis to in-service exposure to Agent 
Orange.  However, the VA examiner who provided this opinion 
did not include the rationale upon which this opinion is 
based.  In light of the foregoing, the Board believes that 
another medical examination should be conducted for the 
purpose of obtaining a more comprehensive medical opinion 
regarding the etiology of the veteran's disorder. 

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claim, this case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran's 
service organization, and any other 
appropriate authorities, and inquire as 
to whether it is at least as likely as 
not that the veteran was exposed to an 
herbicide agent during active service 
from January 1969 to December 1970.  The 
RO should document all responses received 
and obtain and associate with the claims 
file any outstanding service personnel 
records pertinent to this issue.

2.  Thereafter, and only if the RO 
receives verification of the veteran's 
exposure to an herbicide agent, the RO 
should afford the veteran a VA 
examination for the purpose of 
determining the etiology of his 
dermatitis.  Prior to the examination, 
the RO should furnish the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Following a 
thorough evaluation, during which all 
indicated studies and tests are 
conducted, the examiner should: indicate 
whether the veteran has dermatitis; offer 
an opinion as to whether it is at least 
as likely as not that this disorder is 
related to the particular herbicide 
agent(s) to which the veteran was exposed 
during active service; and discuss 
whether and why he or she agrees with the 
medical opinion of record.  The examiner 
should include detailed rationale for all 
opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefit sought is denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional service 
and medical information.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to its 
merits.  The veteran is free to submit any additional 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act until further 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran is hereby notified that a failure to report to a 
scheduled examination might result in the denial of his 
claim.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



